Citation Nr: 1638982	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-41 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1957, September 1961 to August 1962, and from April 1966 to December 1967.  He died in June 2007, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).  In this decision the RO awarded DIC benefits under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The Veteran died in June 2007.

2.  The death certificate lists the immediate and only cause of death as an accidental fall with intracranial hemorrhage.

3.  At the time of his death, the Veteran was in receipt of service connection for paralysis of the right sciatic nerve, residuals of gunshot wound, right total knee arthroplasty with bone graft (rated 80 percent disabling), posttraumatic stress disorder (PTSD) (50 percent disabling), a low back disability (40 percent disabling), left total hip arthroplasty (30 percent disabling), bilateral hearing loss (30 percent disabling), residuals of gunshot wound of the left thigh (10 percent disabling), residuals of fracture of the right clavicle (10 percent disabling), tinnitus (10 percent disabling), a scar of the right elbow (noncompensable), and special monthly compensation for loss of use of one foot secondary to the right thigh gunshot wound residuals.

4.  The evidence is at least evenly balanced as to whether the Veteran's several service-connected orthopedic and neurological disabilities, to include right thigh gunshot wound residuals including loss of use of one foot contributed substantially and materially to his death, establishing a causal connection.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, service-connected disability was a contributory cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1). 
In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. §  3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The immediate and only cause of death listed on the death certificate was an accidental fall with intracranial hemorrhage, for which the Veteran was not in receipt of service connection.  There is no evidence or argument that an established service-connected disability was the immediate cause of death.  The appellant initially argued that the Veteran's multiple service-connected orthopedic and neurological disabilities, including his gunshot wound residuals with right sciatic paralysis and loss of use of his right foot, contributed to his death by causing the fatal fall.  There are three medical opinions of record on this question, discussed below.

Recently, in a July 2016 written brief, the appellant's representative alternatively contended that the Veteran had microvascular ischemic disease of the brain due to Agent Orange exposure in service, which resulted in his fatal intracranial bleed.  The representative noted that a February 2003 VA examination indicated the possibility of microvascular changes as one of the etiological contributors to the Veteran's neuropsychological impairment.

During the Veteran's lifetime, on VA peripheral nerves examination in January 2001, the examiner indicated that on examination, the Veteran had diffuse atrophy of the entire right leg below the knee, 0/5 strength in the muscles of the right lower leg and foot, diminished sensation in the right foot, and he walked with a limp using an AFO splint.  The diagnostic impression was that the Veteran had a right lower extremity paresis secondary to gunshot wound in 1968 manifested primarily by weakness.  The examiner opined that this condition, coupled with his right knee replacement probably accounted for his imbalance of gait.  

An April 2002 VA neuropsychology consult reflects that the Veteran had a decline in cognitive functioning.  The examiner opined that the etiology of the Veteran's cognitive dysfunction was likely multifactorial, and the contributing factors might include the effects of recent general anesthesia, a history of alcoholism, history of significant head injury in the 1960s, fatigue, possible medication effects, PTSD, and variable effort secondary to anxiety. In addition, given his history of hypertension, there was a possibility of microvascular changes in the brain.  The pattern of performance did not suggest the early stages of an Alzheimer's dementia, but there was a possibility of an encroaching vascular dementia. 

On VA PTSD examination in February 2003, the examiner noted the April 2002 examination results, and concluded that the Veteran was not competent for VA purposes.  A February 2003 VA general medical examination indicated that the Veteran had right sciatic nerve paralysis secondary to a gunshot wound.  He had obvious motor deficits to the dorsiflexors and plantar flexors of the foot, and required a leg brace which he used daily.

A May 2007 VA outpatient treatment record shows that the Veteran was recently hospitalized for a transient ischemic attack (TIA).  A May 2007 field examination report indicated that the Veteran had a small stroke a few weeks ago, but appeared to be doing well.  June 2007 VA treatment notes reflect that the Veteran had a massive intracerebral bleed, did not improve after surgery, and died later that month.
 
By a letter dated in March 2008, the Veteran's treating physician, C.T.B., MD, a VA staff physician, opined that the Veteran died in June of 2007 as a result of an intracranial hemorrhage he suffered after an accidental fall.  He noted that the Veteran's service-connected disabilities included right sciatic paralysis from a gunshot wound, right total knee arthroplasty, and left total hip arthroplasty.  He opined that these conditions made ambulation difficult for the Veteran, and he suffered from balance problems as a result.  He concluded, "I believe it was possible, if not likely, that the fall he suffered prior to his intracranial hemorrhage was a direct result of his balance and ambulation problems as they related to his service connected disability."

In contrast, in a July 2009 VA medical opinion regarding the joints, another VA examiner indicated that the claims file was reviewed, and provided an opinion that the question in his mind was whether the Veteran had the intracranial bleed which caused him to fall, because this was the much more likely scenario from his standpoint.  He opined that the Veteran's right total knee arthroplasty and left total hip arthroplasty and low back condition were not factors that contributed to his intracranial hemorrhage, and he did not see anything specific in the records that indicates that he fell and then had the intracranial hemorrhage as opposed to having the intracranial hemorrhage and then falling, which in his opinion was what happened.  With respect to the appellant's contention regarding paralysis of the right sciatic nerve, he referred that question to neurology.

In an August 2009 VA medical opinion regarding the peripheral nerves, another VA examiner indicated that the claims file was reviewed, and concluded that the Veteran most likely fell as a consequence of an initial frontal lobe hemorrhage.  He noted that the Veteran had other comorbidities of chronic intermittent alcoholism, cognitive losses, right knee and right hip arthroplasties, recent transient ischemic attacks, and balance problems requiring a wheelchair.  He did not see a report that the Veteran's fall was the inciting factor to traumatize his brain and produce a hemorrhage, and he did not conclude that this fall caused the hemorrhage.  The examiner's final conclusion was that the right frontal brain hemorrhage and the complications thereof were not caused by or a result of the service-connected right sciatic neuropathy due to a right thigh gunshot wound.  The examiner indicated, "My rationale is that the theory that the right sciatic neuropathy with foot drop was coincidental to the primary insult of a spontaneous hemorrhage starting in the right frontal lobe with ventricular extension."  In a September 2009 addendum, the examiner added that such a hemorrhage of this focal type was more often secondary to spontaneous bleeding and less often secondary to a primary brain contusion.

Each of the physicians explained the reasons for their medical conclusions and their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The medical opinions both for and against a substantial and material relationship between the Veteran's service-connected disability and his death are thus at least evenly balanced.  As the reasonable doubt created by this relative equipoise in the evidence on this dispositive question must be resolved in favor of the appellant, the Board finds that service-connected disability contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


